Citation Nr: 0311471	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  03-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from April 1981 to 
June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a low back disability.  
This claim was previously denied by the Board in May 1999.  


REMAND

In correspondence from the RO dated in February 2003, the 
veteran was advised that his appeal had been certified to the 
Board.  He was informed that he had 90 days from the date of 
the letter to take actions including submitting additional 
evidence and requesting a Board hearing.

On a VA Form 9 filed by the veteran in March 2003, he 
indicated that he wanted a Board hearing to be held at his 
local RO.  Specifically, he signed a waiver of an in-person 
hearing in favor of a video-conference hearing.  This request 
was made in a timely manner.  See 38 C.F.R. § 20.1304(a) 
(2002).  

Considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claim without 
affording him an opportunity for a personal hearing at his 
request.  Therefore, a remand is required for the scheduling 
of an appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2002). 



Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
in order to schedule the veteran for 
a personal hearing before a Veterans 
Law Judge via videoconference at the 
RO, in accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




